Exhibit 10.77

 

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IMPLANT SCIENCES CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

Right to Purchase 100,000 shares of Common Stock of Implant Sciences Corporation
(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No. 2003-2

 

Issue Date:  November 25, 2003

 

IMPLANT SCIENCES CORPORATION, a corporation organized under the laws of the
State of Massachusetts (the “Company”), hereby certifies that, for value
received, LAURUS MASTER FUND, LTD., or its assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company from and
after the Issue Date of this Warrant and at any time or from time to time before
5:00 p.m., New York time, through five (5) years after such date (the
“Expiration Date”), up to 100,000 fully paid and nonassessable shares of Common
Stock (as hereinafter defined), $0.10 par value per share, of the Company, at
the Purchase Price (as defined below).  The number and character of such shares
of Common Stock and the Purchase Price are subject to adjustment as provided
herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)                                  The term “Company” shall include Implant
Sciences Corporation and any corporation which shall succeed or assume the
obligations of Implant Sciences Corporation hereunder.

 

(b)                                 The term “Common Stock” includes (a) the
Company’s Common Stock, $.10 par value, as authorized on the date of the
Securities Purchase Agreement of even date herewith between the Company and the
Holder (the “Securities Purchase Agreement”) and (b) any other securities into
which or for which any of the securities described in (a) or (b) may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

 

(c)                                  The term “Other Securities” refers to any
stock (other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the Holder at any time shall be entitled
to receive, or shall have received, on the exercise of the Warrant, in lieu of
or in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.

 

--------------------------------------------------------------------------------


 

(ii)                                  The term “Purchase Price” shall be as
follows:

 

A.                                       50,000 SHARES AT $8.44 PER SHARE; AND

 

B.                                      50,000 SHARES AT $10.13  PER SHARE.

 


1.                                       EXERCISE OF WARRANT.


 


1.1.                              NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM
AND AFTER THE DATE HEREOF THROUGH AND INCLUDING THE EXPIRATION DATE, THE HOLDER
HEREOF SHALL BE ENTITLED TO RECEIVE, UPON EXERCISE OF THIS WARRANT IN WHOLE IN
ACCORDANCE WITH THE TERMS OF SUBSECTION 1.2 OR UPON EXERCISE OF THIS WARRANT IN
PART IN ACCORDANCE WITH SUBSECTION 1.3, SHARES OF COMMON STOCK OF THE COMPANY,
SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.


 


1.2.                              FULL EXERCISE.  THIS WARRANT MAY BE EXERCISED
IN FULL BY THE HOLDER HEREOF BY DELIVERY OF AN ORIGINAL OR FAX COPY OF THE FORM
OF SUBSCRIPTION ATTACHED AS EXHIBIT A HERETO (THE “SUBSCRIPTION FORM”) DULY
EXECUTED BY SUCH HOLDER, TO THE COMPANY AT ITS PRINCIPAL OFFICE OR AT THE OFFICE
OF ITS WARRANT AGENT (AS PROVIDED HEREINAFTER), ACCOMPANIED BY PAYMENT, IN CASH,
WIRE TRANSFER, OR BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF
THE COMPANY, IN THE AMOUNT OBTAINED BY MULTIPLYING THE NUMBER OF SHARES OF
COMMON STOCK FOR WHICH THIS WARRANT IS THEN EXERCISABLE BY THE PURCHASE PRICE
(AS HEREINAFTER DEFINED) THEN IN EFFECT.


 


1.3.                              PARTIAL EXERCISE.  THIS WARRANT MAY BE
EXERCISED IN PART (BUT NOT FOR A FRACTIONAL SHARE) BY SURRENDER OF THIS WARRANT
IN THE MANNER AND AT THE PLACE PROVIDED IN SUBSECTION 1.2 EXCEPT THAT THE AMOUNT
PAYABLE BY THE HOLDER ON SUCH PARTIAL EXERCISE SHALL BE THE AMOUNT OBTAINED BY
MULTIPLYING (A) THE NUMBER OF SHARES OF COMMON STOCK DESIGNATED BY THE HOLDER IN
THE SUBSCRIPTION FORM BY (B) THE PURCHASE PRICE THEN IN EFFECT.  ON ANY SUCH
PARTIAL EXERCISE, THE COMPANY, AT ITS EXPENSE, WILL FORTHWITH ISSUE AND DELIVER
TO OR UPON THE ORDER OF THE HOLDER HEREOF A NEW WARRANT OF LIKE TENOR, IN THE
NAME OF THE HOLDER HEREOF OR AS SUCH HOLDER (UPON PAYMENT BY SUCH HOLDER OF ANY
APPLICABLE TRANSFER TAXES) MAY REQUEST, THE NUMBER OF SHARES OF COMMON STOCK FOR
WHICH SUCH WARRANT MAY STILL BE EXERCISED.


 


1.4.                              FAIR MARKET VALUE.  FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK AS OF A PARTICULAR DATE (THE “DETERMINATION DATE”) SHALL
MEAN.


 


(A)                                  IF THE COMMON STOCK IS TRADED ON AN
EXCHANGE OR IS QUOTED ON THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.
AUTOMATED QUOTATION (“NASDAQ”) NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET,
THEN THE CLOSING OR LAST SALE PRICE, RESPECTIVELY, REPORTED FOR THE LAST
BUSINESS DAY IMMEDIATELY PRECEDING THE DETERMINATION DATE.


 


(B)                                 IF THE COMMON STOCK IS NOT TRADED ON AN
EXCHANGE OR ON THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET BUT IS
TRADED ON THE NASD OTC BULLETIN BOARD, THEN THE MEAN OF THE CLOSING BID AND
ASKED PRICES REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING THE
DETERMINATION DATE.


 


(C)                                  EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF
THE COMMON STOCK IS NOT PUBLICLY TRADED, THEN AS THE HOLDER AND THE COMPANY
AGREE OR IN THE ABSENCE OF AGREEMENT BY


 

2

--------------------------------------------------------------------------------


 


ARBITRATION IN ACCORDANCE WITH THE RULES THEN STANDING OF THE AMERICAN
ARBITRATION ASSOCIATION, BEFORE A SINGLE ARBITRATOR TO BE CHOSEN FROM A PANEL OF
PERSONS QUALIFIED BY EDUCATION AND TRAINING TO PASS ON THE MATTER TO BE DECIDED.


 


(D)                                 IF THE DETERMINATION DATE IS THE DATE OF A
LIQUIDATION, DISSOLUTION OR WINDING UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION,
DISSOLUTION OR WINDING UP PURSUANT TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO
BE PAYABLE PER SHARE TO HOLDERS OF THE COMMON STOCK PURSUANT TO THE CHARTER IN
THE EVENT OF SUCH LIQUIDATION, DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS
TO BE PAYABLE PER SHARE IN RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE
CHARTER, ASSUMING FOR THE PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF
COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE WARRANT ARE OUTSTANDING AT THE
DETERMINATION DATE.


 


1.5.                              COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT
THE TIME OF THE EXERCISE OF THE WARRANT, UPON THE REQUEST OF THE HOLDER HEREOF
ACKNOWLEDGE IN WRITING ITS CONTINUING OBLIGATION TO AFFORD TO SUCH HOLDER ANY
RIGHTS TO WHICH SUCH HOLDER SHALL CONTINUE TO BE ENTITLED AFTER SUCH EXERCISE IN
ACCORDANCE WITH THE PROVISIONS OF THIS WARRANT.  IF THE HOLDER SHALL FAIL TO
MAKE ANY SUCH REQUEST, SUCH FAILURE SHALL NOT AFFECT THE CONTINUING OBLIGATION
OF THE COMPANY TO AFFORD TO SUCH HOLDER ANY SUCH RIGHTS.


 


1.6.                              TRUSTEE FOR WARRANT HOLDER.  IN THE EVENT THAT
A BANK OR TRUST COMPANY SHALL HAVE BEEN APPOINTED AS TRUSTEE FOR THE HOLDER
PURSUANT TO SUBSECTION 3.2, SUCH BANK OR TRUST COMPANY SHALL HAVE ALL THE POWERS
AND DUTIES OF A WARRANT AGENT (AS HEREINAFTER DESCRIBED) AND SHALL ACCEPT, IN
ITS OWN NAME FOR THE ACCOUNT OF THE COMPANY OR SUCH SUCCESSOR PERSON AS MAY BE
ENTITLED THERETO, ALL AMOUNTS OTHERWISE PAYABLE TO THE COMPANY OR SUCH
SUCCESSOR, AS THE CASE MAY BE, ON EXERCISE OF THIS WARRANT PURSUANT TO THIS
SECTION 1.


 


2.                                       PROCEDURE FOR EXERCISES.

 


2.1.                              DELIVERY OF STOCK CERTIFICATES, ETC. ON
EXERCISE.  THE COMPANY AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON
EXERCISE OF THIS WARRANT SHALL BE DEEMED TO BE ISSUED TO THE HOLDER HEREOF AS
THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH
THIS WARRANT SHALL HAVE BEEN SURRENDERED AND PAYMENT MADE FOR SUCH SHARES AS
AFORESAID.  AS SOON AS PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT IN FULL OR
IN PART, AND IN ANY EVENT WITHIN 7 BUSINESS DAYS THEREAFTER, THE COMPANY AT ITS
EXPENSE (INCLUDING THE PAYMENT BY IT OF ANY APPLICABLE ISSUE TAXES) WILL CAUSE
TO BE ISSUED IN THE NAME OF AND DELIVERED TO THE HOLDER HEREOF, OR AS SUCH
HOLDER (UPON PAYMENT BY SUCH HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT
IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS, A CERTIFICATE OR CERTIFICATES FOR
THE NUMBER OF DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK (OR OTHER SECURITIES) TO WHICH SUCH HOLDER SHALL BE ENTITLED ON
SUCH EXERCISE, PLUS, IN LIEU OF ANY FRACTIONAL SHARE TO WHICH SUCH HOLDER WOULD
OTHERWISE BE ENTITLED, CASH EQUAL TO SUCH FRACTION MULTIPLIED BY THE THEN FAIR
MARKET VALUE OF ONE FULL SHARE, TOGETHER WITH ANY OTHER STOCK OR OTHER
SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) TO WHICH SUCH HOLDER
IS ENTITLED UPON SUCH EXERCISE PURSUANT TO SECTION 1 OR OTHERWISE.


 

3

--------------------------------------------------------------------------------


 


2.2.                              CASHLESS EXERCISE.


 


(A)                                  PAYMENT MAY BE MADE EITHER IN (I) CASH OR
BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY EQUAL TO
THE APPLICABLE AGGREGATE PURCHASE PRICE, (II) BY DELIVERY OF THE WARRANT, COMMON
STOCK AND/OR COMMON STOCK RECEIVABLE UPON EXERCISE OF THE WARRANT IN ACCORDANCE
WITH SECTION (B) BELOW, OR (III) BY A COMBINATION OF ANY OF THE FOREGOING
METHODS, FOR THE NUMBER OF SHARES OF COMMON STOCK SPECIFIED IN SUCH FORM (AS
SUCH EXERCISE NUMBER SHALL BE ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL
NUMBER OF SHARES OF COMMON STOCK ISSUABLE TO THE HOLDER PER THE TERMS OF THIS
WARRANT) AND THE HOLDER SHALL THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF
DULY AUTHORIZED, VALIDLY ISSUED, FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON
STOCK (OR OTHER SECURITIES) DETERMINED AS PROVIDED HEREIN.


 


(B)                                 NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE
CONTRARY, IF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK IS GREATER THAN
THE PURCHASE PRICE (AT THE DATE OF CALCULATION AS SET FORTH BELOW), IN LIEU OF
EXERCISING THIS WARRANT FOR CASH, THE HOLDER MAY ELECT TO RECEIVE SHARES EQUAL
TO THE VALUE (AS DETERMINED BELOW) OF THIS WARRANT (OR THE PORTION THEREOF BEING
CANCELLED) BY SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY
TOGETHER WITH THE PROPERLY ENDORSED SUBSCRIPTION FORM IN WHICH EVENT THE COMPANY
SHALL ISSUE TO THE HOLDER A NUMBER OF SHARES OF COMMON STOCK COMPUTED USING THE
FOLLOWING FORMULA:

 

X

=

Y (A-B)

 

 

  A

 

Where

 

X =

 

the number of shares of Common Stock to be issued to the Holder

 

 

 

 

 

 

 

Y =

 

the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 

 

 

 

 

 

 

A =

 

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

 

 

 

 

 

B =

 

Purchase Price (as adjusted to the date of such calculation)


 


3.                                       ADJUSTMENT FOR REORGANIZATION,
CONSOLIDATION, MERGER, ETC.


 


3.1.                              REORGANIZATION, CONSOLIDATION, MERGER, ETC. 
IN CASE AT ANY TIME OR FROM TIME TO TIME, THE COMPANY SHALL (A) EFFECT A
REORGANIZATION, (B) CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON, OR (C)
TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY OTHER
PERSON UNDER ANY PLAN OR ARRANGEMENT CONTEMPLATING THE DISSOLUTION OF THE
COMPANY, THEN, IN EACH SUCH CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A
TRANSACTION, PROPER AND ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY
THE HOLDER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT ANY TIME AFTER
THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE
EFFECTIVE DATE OF SUCH DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN LIEU
OF THE COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR TO
SUCH CONSUMMATION OR SUCH EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND
PROPERTY (INCLUDING CASH) TO WHICH SUCH HOLDER


 


4

--------------------------------------------------------------------------------



 


WOULD HAVE BEEN ENTITLED UPON SUCH CONSUMMATION OR IN CONNECTION WITH SUCH
DISSOLUTION, AS THE CASE MAY BE, IF SUCH HOLDER HAD SO EXERCISED THIS WARRANT,
IMMEDIATELY PRIOR THERETO, ALL SUBJECT TO FURTHER ADJUSTMENT THEREAFTER AS
PROVIDED IN SECTION 4.


 


3.2.                              CONTINUATION OF TERMS.  UPON ANY
REORGANIZATION, CONSOLIDATION, MERGER OR TRANSFER (AND ANY DISSOLUTION FOLLOWING
ANY TRANSFER) REFERRED TO IN THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL
FORCE AND EFFECT AND THE TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK
AND OTHER SECURITIES AND PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT
AFTER THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE
EFFECTIVE DATE OF DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE,
AND SHALL BE BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES,
INCLUDING, IN THE CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT
SUCH PERSON SHALL HAVE EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED
IN SECTION 4.


 


4.                                       EXTRAORDINARY EVENTS REGARDING COMMON
STOCK.  IN THE EVENT THAT THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE
COMMON STOCK AS A DIVIDEND OR OTHER DISTRIBUTION ON OUTSTANDING COMMON STOCK,
(B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, OR (C) COMBINE ITS
OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF THE
COMMON STOCK, THEN, IN EACH SUCH EVENT, THE PURCHASE PRICE SHALL, SIMULTANEOUSLY
WITH THE HAPPENING OF SUCH EVENT, BE ADJUSTED BY MULTIPLYING THE THEN PURCHASE
PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH EVENT AND THE DENOMINATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER SUCH EVENT, AND THE PRODUCT SO OBTAINED SHALL THEREAFTER BE THE PURCHASE
PRICE THEN IN EFFECT.  THE PURCHASE PRICE, AS SO ADJUSTED, SHALL BE READJUSTED
IN THE SAME MANNER UPON THE HAPPENING OF ANY SUCCESSIVE EVENT OR EVENTS
DESCRIBED HEREIN IN THIS SECTION 4.  THE NUMBER OF SHARES OF COMMON STOCK THAT
THE HOLDER SHALL THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1, BE
ENTITLED TO RECEIVE SHALL BE INCREASED TO A NUMBER DETERMINED BY MULTIPLYING THE
NUMBER OF SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF
THIS SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF WHICH (A) THE
NUMERATOR IS THE PURCHASE PRICE THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF
THIS SECTION 4) BE IN EFFECT, AND (B) THE DENOMINATOR IS THE PURCHASE PRICE IN
EFFECT ON THE DATE OF SUCH EXERCISE.


 


5.                                       CERTIFICATE AS TO ADJUSTMENTS.  IN EACH
CASE OF ANY ADJUSTMENT OR READJUSTMENT IN THE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) ISSUABLE ON THE EXERCISE OF THE WARRANT, THE COMPANY AT ITS EXPENSE
WILL PROMPTLY CAUSE ITS CHIEF FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO
COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT
AND SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS
BASED, INCLUDING A STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY
THE COMPANY FOR ANY ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES)
ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES
OF COMMON STOCK (OR OTHER SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING,
AND (C) THE PURCHASE PRICE AND THE NUMBER OF SHARES OF COMMON STOCK TO BE
RECEIVED UPON EXERCISE OF THIS WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT OR READJUSTMENT AND AS ADJUSTED OR READJUSTED AS PROVIDED IN THIS
WARRANT.  THE COMPANY WILL FORTHWITH MAIL A COPY OF EACH SUCH CERTIFICATE TO THE
HOLDER AND ANY WARRANT AGENT OF THE COMPANY (APPOINTED PURSUANT TO SECTION 11
HEREOF).


 

5

--------------------------------------------------------------------------------


 


6.                                       RESERVATION OF STOCK, ETC. ISSUABLE ON
EXERCISE OF WARRANT; FINANCIAL STATEMENTS.  THE COMPANY WILL AT ALL TIMES
RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND DELIVERY ON THE EXERCISE OF
THE WARRANT, ALL SHARES OF COMMON STOCK (OR OTHER SECURITIES) FROM TIME TO TIME
ISSUABLE ON THE EXERCISE OF THE WARRANT.  THIS WARRANT ENTITLES THE HOLDER
HEREOF TO RECEIVE COPIES OF ALL FINANCIAL AND OTHER INFORMATION DISTRIBUTED OR
REQUIRED TO BE DISTRIBUTED TO THE HOLDERS OF THE COMMON STOCK.


 


7.                                       ASSIGNMENT; EXCHANGE OF WARRANT. 
SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE
RIGHTS EVIDENCED HEREBY, MAY BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A
“TRANSFEROR”) WITH RESPECT TO ANY OR ALL OF THE SHARES OF COMMON STOCK.  ON THE
SURRENDER FOR EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S ENDORSEMENT IN THE
FORM OF EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR ENDORSEMENT FORM”) AND
TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY DEMONSTRATING
COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THE COMPANY AT ITS EXPENSE BUT WITH
PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER TAXES) WILL ISSUE AND
DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW WARRANT OF LIKE
TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE TRANSFEREE(S) SPECIFIED IN SUCH
TRANSFEROR ENDORSEMENT FORM (EACH A “TRANSFEREE”), CALLING IN THE AGGREGATE ON
THE FACE OR FACES THEREOF FOR THE NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON
THE FACE OR FACES OF THE WARRANT SO SURRENDERED BY THE TRANSFEROR.


 


8.                                       NO RIGHTS AS SHAREHOLDERS.  THIS
WARRANT DOES NOT ENTITLE THE HOLDER HEREOF TO ANY VOTING RIGHTS OR OTHER RIGHTS
AS A SHAREHOLDER OF THE COMPANY PRIOR TO EXERCISE HEREOF.


 


9.                                       TRANSFERABILITY; COMPLIANCE WITH
SECURITIES LAWS.


 

A.                                       THE HOLDER IS EXPERIENCED IN EVALUATING
COMPANIES SUCH AS THE COMPANY, IS ABLE TO FEND FOR ITSELF IN TRANSACTIONS SUCH
AS THE ONE CONTEMPLATED BY THIS WARRANT, HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT THE HOLDER IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF AN INVESTMENT IN THE COMPANY, AND HAS THE ABILITY TO BEAR
THE ECONOMIC RISKS OF THE INVESTMENT.

 

B.                                      THE HOLDER IS ACQUIRING THIS WARRANT AND
UPON EXERCISE THE SHARES OF COMMON STOCK FOR INVESTMENT FOR SUCH HOLDER’S OWN
ACCOUNT AND NOT WITH THE VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY
DISTRIBUTION THEREOF.  THE HOLDER UNDERSTANDS THAT THIS WARRANT (AND THE COMMON
STOCK ISSUABLE UPON EXERCISE HEREOF) HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), BY REASON OF A
SPECIFIC EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT WHICH
DEPENDS UPON, AMONG OTHER THINGS, THE BONA FIDE NATURE OF THE INVESTMENT INTENT
AS EXPRESSED HEREIN.  THE HOLDER DOES NOT HAVE ANY CONTRACT, UNDERTAKING,
AGREEMENT OR ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER OR GRANT
PARTICIPATION TO ANY THIRD PERSON WITH RESPECT TO THE WARRANT (OR ANY COMMON
STOCK ISSUABLE UPON EXERCISE HEREOF).  THE HOLDER UNDERSTANDS AND ACKNOWLEDGES
THAT THE OFFERING OF THE WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT WILL NOT BE REGISTERED UNDER THE SECURITIES ACT ON THE GROUND THAT
THE SALE PROVIDED FOR IN THIS WARRANT AND THE ISSUANCE OF SECURITIES HEREUNDER
IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

6

--------------------------------------------------------------------------------


 

C.                                       THE HOLDER ACKNOWLEDGES THAT THE
WARRANT (AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT) MUST BE
HELD INDEFINITELY UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  THE HOLDER IS AWARE OF RULE 144
PROMULGATED UNDER THE SECURITIES ACT WHICH PERMITS LIMITED RESALE OF SECURITIES
PURCHASED IN A PRIVATE PLACEMENT SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS.  IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT COVERING THE
SECURITIES IN QUESTION, THE HOLDER MAY SELL, TRANSFER, OR OTHERWISE DISPOSE OF
THE WARRANT (AND ANY COMMON STOCK ISSUED ON EXERCISE HEREOF) ONLY IN A MANNER
CONSISTENT WITH THE TERMS HEREOF AND THE HOLDER’S REPRESENTATIONS AND WARRANTIES
HEREIN.  IN CONNECTION THEREWITH, THE HOLDER ACKNOWLEDGES THAT THE COMPANY WILL
MAKE A NOTATION ON ITS STOCK BOOKS REGARDING THE RESTRICTIONS ON TRANSFER SET
FORTH IN THIS SECTION 9 AND WILL TRANSFER SECURITIES ON THE BOOKS OF THE COMPANY
ONLY TO THE EXTENT NOT INCONSISTENT THEREWITH.

 

D.                                      THE HOLDER HAS RECEIVED AND REVIEWED
INFORMATION ABOUT THE COMPANY AND HAS HAD AN OPPORTUNITY TO DISCUSS THE
COMPANY’S BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS WITH ITS MANAGEMENT AND TO
REVIEW THE COMPANY’S FACILITIES.  THE HOLDER UNDERSTANDS THAT SUCH DISCUSSIONS,
AS WELL AS ANY WRITTEN INFORMATION ISSUED BY THE COMPANY, WERE INTENDED TO
DESCRIBE THE ASPECTS OF THE COMPANY’S BUSINESS AND PROSPECTS WHICH THE COMPANY
BELIEVES TO BE MATERIAL, BUT WERE NOT NECESSARILY A THOROUGH OR EXHAUSTIVE
DESCRIPTION.

 

E.                                       THE HOLDER ACKNOWLEDGES THAT IT  IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501 OF THE REGULATION D AS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT AND SHALL
SUBMIT TO THE COMPANY SUCH FURTHER ASSURANCES OF SUCH STATUS AS MAY BE
REASONABLY REQUESTED BY THE COMPANY.  FOR STATE SECURITIES LAW PURPOSES, THE
HOLDER IS A RESIDENT OF THE CAYMAN ISLANDS.

 

F.                                         THIS WARRANT MAY NOT BE TRANSFERRED
OR ASSIGNED IN WHOLE OR IN PART WITHOUT COMPLIANCE WITH ALL APPLICABLE FEDERAL
AND STATE SECURITIES LAWS BY THE TRANSFEROR AND TRANSFEREE (INCLUDING THE
DELIVERY OF INVESTMENT REPRESENTATION LETTERS AND LEGAL OPINIONS REASONABLY
SATISFACTORY TO THE COMPANY, IF REQUESTED BY THE COMPANY).  SUBJECT TO SUCH
RESTRICTIONS, PRIOR TO THE EXPIRATION TIME, THIS WARRANT AND ALL RIGHTS
HEREUNDER ARE TRANSFERABLE BY THE HOLDER HEREOF, IN WHOLE OR IN PART, AT THE
OFFICE OR AGENCY OF THE COMPANY REFERRED TO IN SECTION 1 HEREOF.  ANY SUCH
TRANSFER SHALL BE MADE IN PERSON OR BY THE HOLDER’S DULY AUTHORIZED ATTORNEY,
UPON SURRENDER OF THIS WARRANT TOGETHER WITH THE ASSIGNMENT FORM ATTACHED HERETO
PROPERLY ENDORSED.

 

G.                                      THIS WARRANT MAY NOT BE EXERCISED EXCEPT
BY AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, WHO MAKES THE REPRESENTATIONS AND WARRANTIES TO THE COMPANY
AS SET FORTH ON THE NOTICE OF EXERCISE ATTACHED HERETO.  EACH CERTIFICATE
REPRESENTING THE COMMON STOCK OR OTHER SECURITIES ISSUED IN RESPECT OF THE
COMMON STOCK UPON ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, MERGER,
CONSOLIDATION OR SIMILAR EVENT, SHALL BE STAMPED OR OTHERWISE IMPRINTED WITH A
LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM ( IN ADDITION TO ANY LEGEND REQUIRED
UNDER APPLICABLE SECURITIES LAWS):

 

7

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR IF APPLICABLE, STATE SECURITIES
LAWS.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT
AND APPLICABLE STATE LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM,
SUCH COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED

 


10.                                 REPLACEMENT OF WARRANT.  ON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR
DESTRUCTION OF THIS WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY
REASONABLY SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY
SUCH MUTILATION, ON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY AT
ITS EXPENSE WILL EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE
TENOR.


 


11.                                 REGISTRATION RIGHTS.  THE HOLDER OF THIS
WARRANT HAS BEEN GRANTED CERTAIN REGISTRATION RIGHTS BY THE COMPANY.  THESE
REGISTRATION RIGHTS ARE SET FORTH IN A SECURITIES PURCHASE AGREEMENT.


 


12.                                 MAXIMUM EXERCISE.  THE HOLDER SHALL NOT BE
ENTITLED TO EXERCISE THIS WARRANT ON AN EXERCISE DATE, IN CONNECTION WITH THAT
NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE IN EXCESS OF THE SUM OF (I) THE
NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS
AFFILIATES ON AN EXERCISE DATE, AND (II) THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON THE EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH THE
DETERMINATION OF THIS PROVISO IS BEING MADE ON AN EXERCISE DATE, WHICH WOULD
RESULT IN BENEFICIAL OWNERSHIP BY THE HOLDER AND ITS AFFILIATES OF MORE THAN
4.99% OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ON SUCH DATE. 
FOR THE PURPOSES OF THE PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE,
BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATION 13D-3 THEREUNDER. 
SUBJECT TO THE FOREGOING, THE HOLDER SHALL NOT BE LIMITED TO AGGREGATE EXERCISES
WHICH WOULD RESULT IN THE ISSUANCE OF MORE THAN 4.99%.  THE RESTRICTION
DESCRIBED IN THIS PARAGRAPH MAY BE REVOKED UPON 75 DAYS PRIOR NOTICE FROM THE
HOLDER TO THE COMPANY AND IS AUTOMATICALLY NULL AND VOID UPON AN EVENT OF
DEFAULT (AS DEFINED IN THE CERTIFICATE OF VOTE OF DIRECTORS ESTABLISHING A CLASS
OR SERIES OF STOCK).


 


13.                                 WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN
NOTICE TO THE HOLDER, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK
(OR OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1,
EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT
PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH
ISSUANCE, EXCHANGE OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH
OFFICE BY SUCH AGENT.


 


14.                                 TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS
WARRANT IS TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE
REGISTERED HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES,
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


 

8

--------------------------------------------------------------------------------


 


15.                                 NOTICES, ETC.  ALL NOTICES AND OTHER
COMMUNICATIONS FROM THE COMPANY TO THE HOLDER SHALL BE MAILED BY FIRST CLASS
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN
FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER OR, UNTIL ANY SUCH HOLDER
FURNISHES TO THE COMPANY AN ADDRESS, THEN TO, AND AT THE ADDRESS OF, THE LAST
HOLDER WHO HAS SO FURNISHED AN ADDRESS TO THE COMPANY.


 


16.                                 VOLUNTARY ADJUSTMENT BY THE COMPANY.  THE
COMPANY MAY AT ANY TIME DURING THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT
PURCHASE PRICE TO ANY AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY
THE BOARD OF DIRECTORS OF THE COMPANY.


 


17.                                 MISCELLANEOUS.  THIS WARRANT AND ANY TERM
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT.  THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS
CONTEMPLATED BY THIS WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW
YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED,
HOWEVER THAT THE HOLDER MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION
OUTSIDE THE STATE OF NEW YORK.  THE INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF
OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE
TRIAL BY JURY.  THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY ITS REASONABLE ATTORNEY’S FEES AND COSTS.  IN THE EVENT THAT ANY PROVISION
OF THIS WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE
OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT
MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE
OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE
UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS WARRANT.  THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF
REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS
HEREOF.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL IN NO
WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION.  THE COMPANY
ACKNOWLEDGES THAT LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF THIS WARRANT
AND, THEREFORE, STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO
BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE
INTERPRETATION OF THIS WARRANT TO FAVOR ANY PARTY AGAINST THE OTHER PARTY.

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant under seal as of the
date first written above.

 

 

 

IMPLANT SCIENCES CORPORATION

 

 

 

 

 

By:

/s/Anthony J. Armini

 

 

Name:  Anthony J. Armini

 

Title:  President

 

 

Witness:

 

 

 

 

 

/s/ Diane J. Ryan

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SUBSCRIPTION

(To be signed only on exercise of Warrant)

 

TO:  Implant Sciences Corporation

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.        ), hereby irrevocably elects to purchase (check applicable box):

 

o                                                    shares of the Common Stock
covered by such Warrant; or

 

o                                    the maximum number of shares of Common
Stock covered by such Warrant pursuant to the cashless exercise procedure set
forth in Section 2.

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$                .  Such payment takes the form of (check applicable box or
boxes):

 

o                                    $               in lawful money of the
United States; and/or

 

o                                    the cancellation of such portion of the
attached Warrant as is exercisable for a total of            shares of Common
Stock (using a Fair Market Value of $           per share for purposes of this
calculation); and/or

 

o                                    the cancellation of such number of shares
of Common Stock as is necessary, in accordance with the formula set forth in
Section 2, to exercise this Warrant with respect to the maximum number of shares
of Common Stock purchaseable pursuant to the cashless exercise procedure set
forth in Section 2.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                               whose address is
                                                                                                               .

 

In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon exercise hereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment, and that the undersigned will not offer, sell
or otherwise dispose of any such shares of Common Stock except under the
circumstances that will not result in a violation of the Securities Act of 1933,
ad amended or any state securities laws.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

 

 

 

 

(Name)

 

 

 

 

 

(Address)

 

 

11

--------------------------------------------------------------------------------


 

The undersigned represents that (a) he, she or it is an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act of 1933, as amended,
and hereby ratifies and confirms as of the date hereof those representations and
warranties made by the undersigned in the securities purchase agreement entered
into by the undersigned at the time of the undersigned’s purchase of the Warrant
from the Company and (b) the aforesaid shares of Common Stock are being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

 

Dated:

 

 

 

 

 

 

(Signature must conform to name of Holder as
specified on the face of the Warrant)

 

 

 

 

 

 

 

(Address)

 

12

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Implant Sciences Corporation to which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Implant
Sciences Corporation with full power of substitution in the premises.

 

Transferees

 

Percentage Transferred

 

Number Transferred

 

 

 

 

 

 

 

 

 

 

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof are being acquired for investment and that the Assignee will not
offer, sell or otherwise dispose of this Warrant or any shares of Common Stock
to be issued upon exercise hereof except under circumstances which will not
result in a violation of the Securities Act of 1933, as amended, or any state
securities laws.  Further, the Assignee shall, if requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the shares of
Common Stock so purchased are being acquired for investment and not with a view
toward distribution or resale.

 

Dated:

 

 

,

200

 

 

 

 

 

 

 

(Signature must conform to name of Holder as
specified on the face of the Warrant)

 

 

 

Signed in the presence of:

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

(address)

 

 

 

ACCEPTED AND AGREED:

 

 

[TRANSFEREE]

 

(address)

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

13

--------------------------------------------------------------------------------